Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on 03/17/2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on 03/17/2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 202/0359440 A1 (herein “Qiao”).

Claims 1 and 16
Consider claim 1, Qiao teaches a method for registering a user equipment device (UE) with a network slice, comprising: 
an access and mobility management function (AMF) of a network (see Qiao Fig. 23, note AMF 2306), 
receiving, from a UE, a registration request message, wherein the registration request message includes at least an indication of a requested single network slice selection assistance information (S-NSSAI) (see Qiao Fig. 23, [0249], [0251] PDU Session request with S-NSSAI); 
(see Qiao Fig. 23, [0254], [0255], [0260] note determine PCF 2314 to send Request 2328 with S-NSSAI and Request 2334 with S-NSSAI to CHF 2312); 
sending, to the NSQM function, a registration count request message, wherein the registration count request message includes at least the indication of the S- NSSAI (see Qiao Fig. 23, [0255], [0260] note Request 2328 with S-NSSAI to PCF 2314 and Request 2334 with S-NSSAI to CHF 2312); 
receiving, from the NSQM function, a registration count response message, wherein the registration count response message includes at least an indication that the S- NSSAI is subject to quota management (see Qiao Fig. 23, [00261] note Determine PCC rules 2330 with response 2332 including PCC rules and Determine quota for network slices 2336 with response 2338 including quotas); and 
sending, to the UE, a registration accept message, wherein the registration accept message includes at least the indication that the S-NSSAI is subject to quota management (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 17
Consider claim 2, Qiao teaches wherein determining the NSQM function monitoring the requested S-NSSAI includes the AMF of the network, sending, to a network repository function (NRF), a discovery request message, wherein the discovery request message includes the indication of the requested S-NSSAI (see Qiao [0254], [0257] note request 2328 to determine the indicator/identifier of the CHF device 2312); and 
receiving, from the NRF, a discovery response message, wherein the discovery response message includes an address to the NSQM function monitoring the requested S-NSSAI (see Qiao [0257], [0259] note response 2332 with the determined indicator/identifier of the CHF device 2312).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 2.



Claim 3
Consider claim 3, Qiao teaches wherein the indication that the S-NSSAI is subject to quota management is included in a field of an S-NSSAI information element (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346 with QoS rules).

Claim 8
Consider claim 8, Qiao teaches an apparatus (see Qiao Fig. 23, note AMF 2306), comprising: 
a memory (see Qiao Fig. 4B, [0074] note ROM 4002, RAM 4003); and 
a processing element (see Qiao Fig. 4B, note processor 4001) in communication with the memory, wherein the processing element is configured: 
receive, from a user equipment device (UE), a protocol data unit (PDU) session request message, wherein the PDU session request message includes at least an indication of a requested single network slice selection assistance information (S-NSSAI) (see Qiao Fig. 23, [0249], [0251] PDU Session request with S-NSSAI);
determine a network slice quota management (NSQM) function monitoring the requested S-NSSAI (see Qiao Fig. 23, [0254], [0255], [0260] note determine PCF 2314 to send Request 2328 with S-NSSAI and Request 2334 with S-NSSAI to CHF 2312); 
send, to the NSQM function, a PDU count request message, wherein the PDU count request message includes at least the indication of the S-NSSAI (see Qiao Fig. 23, [0255], [0260] note Request 2328 with S-NSSAI to PCF 2314 and Request 2334 with S-NSSAI to CHF 2312); 
receive, from the NSQM function, a PDU count response message, wherein the PDU count response message includes at least an indication that the S-NSSAI is subject to quota management (see Qiao Fig. 23, [00261] note Determine PCC rules 2330 with response 2332 including PCC rules and Determine quota for network slices 2336 with response 2338 including quotas); 
establish, with a session management function (SMF) of the network, a PDU session (see Qiao Fig. 23, [0253]-[0254], [0262]-[0263] note determine IP address for the PDU session); and 
(see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346).

Claim 9
Consider claim 9, Qiao teaches wherein, to determine the NSQM function monitoring the requested S-NSSAI, the processing element is further configured to: send, to a network repository function (NRF), a discovery request message, wherein the discovery request message includes the indication of the requested S-NSSAI (see Qiao [0254], [0257] note request 2328 to determine the indicator/identifier of the CHF device 2312); and 
receive, from the NRF, a discovery response message, wherein the discovery response message includes an address to the NSQM function monitoring the requested S-NSSAI (see Qiao [0257], [0259] note response 2332 with the determined indicator/identifier of the CHF device 2312).

Claim 10
Consider claim 10, Qiao teaches wherein the indication that the S-NSSAI is subject to quota management is included in a field of an S-NSSAI information element (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346 with QoS rules).

Claim 13
Consider claim 13, Qiao teaches wherein the processing element is further configured to: 
receive, from the UE, a registration request, wherein the registration request includes an indication of one or more S-NSSAIs (see Qiao Fig. 23, [0249], [0251] PDU Session request with S-NSSAI); and 
send, to the UE, a registration response, wherein the registration response includes quota availability for the one or more S-NSSAIs (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346).



Claim 14
Consider claim 14, Qiao teaches wherein the processing element is further configured to: 
periodically query the NSQM function for updated quota availability of the requested S-NSSAI (see Qiao [0269] note updated quotas); 
in response to determining that the updated quota availability of the requested S-NSSAI decreases below a first threshold, publish, to at least the UE, the updated quota availability of the requested S-NSSAI (see Qiao [0292] note first threshold reached sending report); and 
in response to determining that the updated quota availability of the requested S-NSSAI exceeds a second threshold, publish, to at least the UE, the updated quota availability of the requested S-NSSAI (see Qiao [0294] note second threshold reached sending report).

Claim 15
Consider claim 15, Qiao teaches[ wherein, to publish the updated quota availability of the requested S-NSSAI, the processing element is further configured to append the updated quota availability of the requested S-NSSAI to a network access stratum (NAS) message intended for the UE (see Qiao [0269] note CHF device sends the updated quotas to the SMF device for enforcement).
Allowable Subject Matter

Claims 4-7, 11-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647